06/18/2020



                                                                                  Case Number: DA 19-0590



         IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court Cause DA 19-0590


BOARD OF PERSONNEL APPEALS,
MONTANA DEPARTMENT OF
ADMINISTRATION, MONTANA
DEPARTMENT OF PUBLIC HEALTH
AND HUMAN SERVICES

            Appellants/Respondents,

vs.

APRIL ARMSTRONG, DAVID R. BARNHILL,
K. AMY PFEIFER, PEGGY PROBASCO, AND
PATRICK QUINN,

            Petitioners/Appellees.


  ORDER GRANTING MOTION FOR 30-DAY BRIEF EXTENSION



      The Petitioners/Appellees in this matter has moved this Court for an extension

of time in which to file their Answer Brief. Finding good cause therefore,

      IT IS HEREBY ORDERED that Appellees Answer Brief in this matter is now

due on or before Friday, July 31, 2020.




                                                                      Electronically signed by:
                                          1                              Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            June 18 2020